MEMORANDUM **
Hamid S. Vossoughi appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) order denying his motion to reconsider its decision affirming the bankruptcy court’s judgment dismissing his Chapter 13 action ■with prejudice as filed in bad faith. We have jurisdiction pursuant to 28 U.S.C. § 158(d) and affirm.
We review the denial of a motion to reconsider for abuse of discretion. Hammer v. Drago (In re Hammer), 940 F.2d 524, 525 (9th Cir.1991).
The BAP did not abuse its discretion when it denied Vossoughi’s motion to reconsider because the bankruptcy court made its findings of fact and conclusions of law orally and Vossoughi failed to provide the BAP with the pertinent transcripts or any basis for reviewing the bankruptcy court’s decision. See McCarthy v. Prince (In re McCarthy), 230 B.R. 414, 416 (9th Cir.BAP1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.